NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Ci1'cuit
CHONG H. ROYAL,
Petit1loner,
V.
DEPARTMENT OF THE ARMY,
Responden,t. -
2010-3190
Petition for review of the Merit Systems Protection
Board in case no. SF1221090670-W-1.
ON MOTION
Before SCHALL, Circuit Juclge.
0 R D E R
Chong H. Roya1 moves for leave to proceed in forma
pauperis
Upon consideration thereof
ltv ls ORDERED THAT:
The motion is granted.

ROYAL V. A.RM`Y
2
FoR THE CoURT
0CT `2 8 2010 131 Jan H01~ba1;,;
Date J an Horbaly
cc: Chong H. Roya1
S
DeVin A. Wolak, ESq.
C1erk
U.S. COUR`FE\l|?EpPEALS
THE FEDERAL_C1RCU1T
UCT 248 2010
1AN HORBADI
CLERK
FOR